DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3, 9 are objected to because of the following informalities:  
As to claim 3: It recites “wherein Correspondingly, in step B1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying. Correspondingly, in step B2”, wherein “Correspondingly, in step B1” and “a preset image for displaying. Correspondingly, in step B2” should be charged to --- correspondingly, in step B1--- and ---a preset image for displaying; correspondingly, in step B2---.
As to claim 9: It recites “detecting whether an aging mode is started, and setting, by the timing control circuit if the aging mode is started”, wherein “the timing control circuit” should be changed to ---a timing control circuit---.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a time point of displaying the image is later than the first time period”; “setting, by the timing control circuit if the aging mode is started, a switch signal of a switch signal pin of to be a low-level signal or setting, by the timing control circuit if the aging mode is not started, a switch signal of a switch signal pin to be a high-level signal”; “the timing control circuit sets a switch signal of a switch signal pin to be a high-level signal”; and “the backlight control circuit comprises: a receiving pin; a switch circuit; and a determining circuit” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling “for generating and outputting an enable signal when an image data is detected”, does not reasonably provide enablement for “generating and outputting a second enable signal when it is detected that any image data is received”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “B1: generating an enable signal when detecting whether image data is received, and generating and outputting a first enable signal when it is detected that no image data is received, or generating and outputting a second enable signal when it is detected that any image data is received”, wherein when the image data is detected, only one enable signal can be outputted.
As to claims 2-10: Claims 2-10 are dependent claim of claim 1. Therefore, claims 2-10 are rejected with same rationale as claim 1.
As to claim 3: It recites “detecting whether an aging mode is started, and performing step B and disconnecting an enable signal pin if the aging mode is started, or performing step B directly if the aging mode is not started”, which describes “performing step B” regardless the aging mode situations. In addition, step B1 and step B2 are defined in claim 1. However, claim 3 redefines the steps B1 and B2. Therefore, it not enable one skill in the art to make and/use the claimed invention.
As to claim 4: It recites “M: detecting whether an aging mode is started, and directly generating and outputting the second enable signal and skipping step B if the aging mode is started, or performing step B if the aging mode is not started, wherein in step B 1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying; and in step B2: the backlight control circuit of the display panel receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, or controls the backlight to turn on if the enable signal is the second enable signal or if no enable signal is recognized”, which describes the aging mode is started, skipping step B, such that step B1 and step B2 are also skipped. In addition, step B1 and step B2 are defined in claim 1. However, claim 4 redefines the steps B1 and B2. Therefore, it not enable one skill in the art to make and/use the claimed invention.
As to claim 10: It recites “the timing control circuit sets a switch signal of a switch signal pin to be a low-level signal”. However, the drawing of the specification does not describe these feature. Therefore, it is not enable one skill in the art to make and/or use the claimed invention. 
As to claim 11: It recites “the timing control circuit sets a switch signal of a switch signal pin to be a high-level signal”. However, the drawing of the specification does not describe these feature. Therefore, it is not enable one skill in the art to make and/or use the claimed invention. 
As to claim 12: It recites “the timing control circuit generates an enable signal when detecting whether image data is received; and, when the timing control circuit detects that no image data is received, generates a first enable signal and outputs the first enable signal to the enable signal pin, or, when the timing control circuit detects that any image data is received, generates a second enable signal and outputs the second enable signal to the enable signal pin”, wherein when the image data is detected, only one enable signal can be outputted.
As to claim 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.
As to claim 17: It recites “an image data detection circuit, configured to detect whether image data is received, and coupled to the aging mode control circuit; an enable signal generation circuit, configured to generate an enable signal, and coupled to the image data detection circuit;… the image data detection circuit outputs a first enable signal to the enable signal pin when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received”, wherein when the image data is detected, only one enable signal can be generated and outputted by the enable signal generation circuit. In addition, “the image data detection circuit outputs a first enable signal to the enable signal pin when it is detected that no image data is received”, wherein the enable signal is not generated by the enable signal generation circuit and also when the image data is not detected, it is not able to generate a first enable signal.

Claim 14-15, 17 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the detail structural and/or elements of “the backlight control circuit comprises: a receiving pin; a switch circuit; and a determining circuit”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 14: Figures 3-4 of the specification shows black boxes for representing an aging mode control circuit, an image data detection circuit, an enable signal generation circuit” without the details of the structural and/or elements. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.
As to claim 15: Figure 4 of the specification shows black boxes for representing a receiving pin; a switch circuit; and a determining circuit” without the details of the structural and/or elements. Therefore, it is not enable one skill in the art to make and/or use the claimed invention. 
As to claim 17: Figures 3-4 of the specification shows black boxes for representing an aging mode control circuit, an image data detection circuit, an enable signal generation circuit, a switch circuit, and a determining circuit” without the details of the structural and/or elements. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 1: It recites “B1: generating an enable signal when detecting whether image data is received, and generating and outputting a first enable signal when it is detected that no image data is received, or generating and outputting a second enable signal when it is detected that any image data is received”, which appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claims 2-10: Claims 2-10 are dependent claim of claim 1. Therefore, claims 2-10 are rejected with same rationale as claim 1.
As to claim 3: It recites “detecting whether an aging mode is started, and performing step B and disconnecting an enable signal pin if the aging mode is started, or performing step B directly if the aging mode is not started”, which appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In addition, claim limitation omits structural relationship “an enable signal pin” is related to any other elements.
As to claim 9: claim limitation omits structural relationship “a switch signal of a switch signal pin” is related to any other elements.  
As to claim 12: It recites “the timing control circuit generates an enable signal when detecting whether image data is received; and, when the timing control circuit detects that no image data is received, generates a first enable signal and outputs the first enable signal to the enable signal pin, or, when the timing control circuit detects that any image data is received, generates a second enable signal and outputs the second enable signal to the enable signal pin”, which appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claim 13-15: Claims 13-15 are dependent claims of claim 12. Therefore, claims 13-15 are rejected with same rationale as claim 12.
As to claim 17: It recites “an image data detection circuit, configured to detect whether image data is received, and coupled to the aging mode control circuit; an enable signal generation circuit, configured to generate an enable signal, and coupled to the image data detection circuit;… the image data detection circuit outputs a first enable signal to the enable signal pin when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received”, which appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka et al (US 2011/0141151 A1).
As to claim 1: Fujioka discloses a backlight control method (Figs. 1-13, a backlight control method; Abstract, ¶0004-0018) wherein the backlight control method comprises steps of: 
A: turning on a power supply (Figs. 1-13, turning on a power supply; ¶0071); and 
B: detecting whether image data is received (Figs. 1-13, detecting whether image data is received; Abstract, ¶0004); 
controlling a backlight to turn on if any image data is received, or, controlling the backlight to turn off if no image data is received (Figs. 1-13, controlling a backlight to turn on if any image data is received, or, controlling the backlight to turn off if no image data is received; ¶0071); 
wherein Step B comprises the following steps: 
B1: generating an enable signal when detecting whether image data is received, and generating and outputting a first enable signal when it is detected that no image data is received, or generating and outputting a second enable signal when it is detected that any image data is received (Figs. 1-13, generating an enable signal when detecting whether image data is received, and generating and outputting a first enable signal when it is detected that no image data is received, or generating and outputting a second enable signal when it is detected that any image data is received; ¶0071); and 
B2: receiving and recognizing, by a backlight control circuit of a display panel, the enable signal, and controlling the backlight to turn off if the enable signal is the first enable signal, or controlling the backlight to turn on if the enable signal is the second enable signal (Figs. 1-13, receiving and recognizing, by a backlight control circuit of a display panel, the enable signal, and controlling the backlight to turn off if the enable signal is the first enable signal, or controlling the backlight to turn on if the enable signal is the second enable signal; ¶0071).
As to claim 2: Fujioka discloses in the step of turning on the power supply, the step of controlling the backlight to turn on is performed simultaneously when turning on the power supply (Figs. 1-13, turning on the power supply, the step of controlling the backlight to turn on is performed simultaneously when turning on the power supply; ¶0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1) as applied to claim 1 above, and further in view of MAEYAMA (WO 2014/188813 A1).
As to claim 3: Fujioka discloses in step B2: the backlight control circuit of the display panel receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, or controls the backlight to turn on if the enable signal is the second enable signal or no enable signal is recognized (Figs. 1-13, ¶0071).
Fujioka does not expressly discloses detecting an aging mode is started and the aging mode is not started, and the following step is exercising control to output a preset image for displaying. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to implement an aging driving device into the display device, such that the display device detects whether an aging mode is started, and performing step B, wherein correspondingly, in step B1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying and performing step B as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  
As to claim 4: Fujioka discloses in step B2: the backlight control circuit of the display panel receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, or controls the backlight to turn on if the enable signal is the second enable signal or if no enable signal is recognized (Figs. 1-13, ¶0071).
Fujioka does not expressly discloses detecting an aging mode is started and the aging mode is not started, whether an aging mode is started, and directly generating and outputting the second enable signal and skipping step B if the aging mode is started, or performing step B if the aging mode is not started, wherein in step B 1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to implement an aging driving device into the display device, such that detecting an aging mode is started and the aging mode is not started, whether the aging mode is started, and directly generating and outputting the second enable signal and skipping step B if the aging mode is started, or performing step B if the aging mode is not started, wherein in step B 1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).   
As to claim 9: Fujioka does not expressly disclose detecting whether an aging mode is started. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started, a switch signal of a switch signal pin of the switch to be a low-level signal; and the aging mode is not started, the switch signal of the switch signal pin of the switch to be a high-level signal by a timing control circuit (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started, a switch signal of a switch signal pin of the switch to be a low-level signal; and the aging mode is not started, the switch signal of the switch signal pin of the switch to be a high-level signal by “a timing control circuit 33”; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started, a switch signal of a switch signal pin of the switch 74 to be a low-level signal, the aging mode is not started, the switch signal of the switch signal pin of the switch 74 to be a high-level signal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to control an aging mode is started and is not started, such that setting, by the timing control circuit if the aging mode is started, a switch signal of a switch signal pin of to be a low-level signal, and directly generating and outputting the second enable signal, and skipping step B, or setting, by the timing control circuit if the aging mode is not started, a switch signal of a switch signal pin to be a high-level signal, and performing step B as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract). 
As to claim 10: Fujioka discloses keeping the backlight always on after the image data is detected (Figs. 11 shows keeping the backlight always on).
Fujioka does not expressly disclose keeping the backlight always on, and directly entering an aging mode. However, Maeyama teaches a display device comprises an aging driving device for starting an aging mode (Fig. 11, a display device comprises “an aging driving device 33” for starting an aging mode; ¶0100). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to start the aging mode by keeping the backlight always on, such that keeping the backlight always on, and directly entering an aging mode as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract). 
As to claim 11: Fujioka discloses keeping the backlight always on after the image data is detected (Figs. 9-11, “a timing controller 28” directly generates and outputs a plurality of enable signal to keep the backlight always on).
Fujioka does not expressly discloses the aging mode to be started, the timing control circuit sets a switch signal of a switch signal pin to be a high-level signal. However, Maeyama teaches a display device comprises an aging driving device for starting an aging mode is started, a switch signal of a switch signal pin of the switch to be a high-level signal; and the aging mode is not started, the switch signal of the switch signal pin of the switch to be a high-level signal by a timing control circuit (Fig. 11, a display device comprises “a timing control circuit 33” for starting an aging mode is started, a switch signal of a switch signal pin of a switch 75 to be a high-level signal; ¶0100, “In mode 2 during one-side drive aging, the switch 74 is closed and the switch 75 is opened” which represents the switch signal of the switch signal pin of the switch 75 to be a high-level signal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to start the aging mode, such that the timing control circuit sets a switch signal of a switch signal pin to be a high-level signal, and directly generates and outputs the second enable signal to keep the backlight always on as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1) as applied to claim 1 above, and further in view of AOKI et al (US 2019/0094590 A1).
As to claim 5: Fujioka does not expressly disclose before step B1, the method further comprises a step of: B0: counting a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, outputting the second enable signal to the backlight control circuit to keep the backlight on; and, when the turn-on duration exceeds the preset first time period, performing step B1. However, Aoki teaches a display device comprises counting a turn-on duration of a power supply for a backlight, wherein the turn-on duration is within a preset first time period, the backlight is keeping turn-on state (Figs. 1-2, 16, a display device comprises counting a turn-on duration of a power supply for a backlight, wherein the turn-on duration is within a preset first time period, the backlight is keeping on, wherein a display period represents a preset first time period for a turn-on duration of a power supply for a backlight, and the backlight is keeping turn-on state; Abstract, ¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to count a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, outputting the second enable signal to the backlight control circuit to keep the backlight on; and, when the turn-on duration exceeds the preset first time period, performing step B1 as taught by Aoki. The motivation would have been in order to reduce power consumption, to stop image display if the device is not operated for a certain period until the device is operated next time (Aoki: ¶0007).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1) in view of AOKI et al (US 2019/0094590 A1), hereinafter Fujiokas, as applied to claim 5 above, and further in view of MAEYAMA (WO 2014/188813 A1).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Fujioka and Aoki further disclose in step B2: the backlight control circuit of the display panel receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal (Fujioka: Figs. 1-13, ¶0071), and a time point of displaying the image is later than the first time period, (Aoki: Figs. 1-2, 16, wherein a time point of a second display period is later than the first time period of the first display period; ¶0007).
Fujiokas does not expressly discloses detecting an aging mode is started and the aging mode is not started, and the following step is exercising control to output a preset image for displaying. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiokas to implement an aging driving device into the display device, and display a preset image for detecting aging of the display device, such that after step A, the method further comprises a step of M: detecting whether an aging mode is started, and performing step B directly if the aging mode is not started; wherein in step B1: when it is detected that no image data is received, the following step is performed simultaneously when outputting the first enable signal: exercising control to output a preset image for displaying; and in step B2: the backlight control circuit of the display panel receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, and a time point of displaying the preset image is later than the first time period as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).
As to claim 7: Fujiokas and Maeyama do not expressly disclose a length of the first time period is set to a length of one frame. However, Maeyama teaches a time period is set to a length of one frame (¶0049, a certain period has elapsed (step S22). Here, as the fixed period (fixed time), for example, one display frame cycle is set. Then, until it is determined in step S22 that the predetermined time has elapsed, the process of step S21, that is, the process of calculating the aging pixel lighting & deterioration amount history is repeatedly performed. As a result, the deterioration amount history is integrated every fixed period, that is, every display frame period). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiokas to set a length of the first time period is set to a length of one frame as taught by Maeyama. In addition, the same motivation is used as the rejection of claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1), as applied to claim 1 above, and further in view of LU (CN 106095632 A).
As to claim 8: Fujioka does not expressly disclose a time point of turning off the backlight is earlier than a time point of starting the aging mode. However, Lu teaches a display device comprises a backlight and controller for turning off the backlight is earlier than a time point of starting an aging mode (Figs. 2-5, a display device control a backlight for turning off the backlight is earlier than a time point of starting an aging mode; Abstract, ¶0038, shut off all the board card of the LVDS signal and a backlight signal. Then in step S402, start an aging cycle process in the process of aging cycle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to turn off the backlight before the aging mode is started, such that a time point of turning off the backlight is earlier than a time point of starting the aging mode as taught by Lu. The motivation would have been in order to start the aging process after the backlight is turned off.

Claim(s) 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1), in view of KOH et al (US 2019/0213953 A1).
As to claim 12: Fujioka discloses a drive circuit for a display panel (Fig. 1, “a drive circuit 20” for “a display panel 11”), wherein the drive circuit comprises: 
a timing control circuit (Figs. 1-2, “a timing control circuit 12,16, 18”; ¶0085, “a timing control signal C1” represents a timing control circuit provides a timing control signal); and 
a backlight control circuit, configured to control a backlight to turn off or turn on (Fig.1, a backlight control circuit 13”, configured to control “a backlight 14” to turn off or turn on; ¶0071); 
wherein the timing control circuit detects whether image data is received (Figs. 1-2, the timing control circuit detects whether image data is received; ¶0070), and controls the backlight control circuit to turn on the backlight if the timing control circuit has received any image data, or controls the backlight control circuit to turn off the backlight if the timing control circuit receives no image data (Figs. 1, 7A, the backlight control circuit to turn on the backlight if the timing control circuit has received any image data, or controls the backlight control circuit to turn off the backlight if the timing control circuit receives no image data; Abstract, ¶0071).  
Fujioka does not expressly disclose a term of a timing controller. However, Koh teaches a drive circuit for a display panel, wherein the drive circuit comprises a plurality of driving circuit, wherein one of the driving circuits is a timing controller (Fig. 6, “a drive circuit 405” for “a display panel 410”, wherein the drive circuit comprises “a plurality of driving circuits 410, 430, 440”, wherein one of driving circuit is “a timing controller 420”), wherein the timing controller controls a backlight control circuit (Fig. 6, the timing controller controls a backlight control circuit 450”; ¶0080). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to use a terminology of a timing controller for representing one of driving circuits of the drive circuit, such that the drive circuit comprises the timing controller as taught by Koh. The motivation would have been in order to 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts Fujioka and Koh further disclose claim limitation of an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin (Fujioka: Fig. 1, an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin, wherein “a backlight control process circuit includes an enable signal pin, the backlight control circuit 13 is connected to the enable signal pin of the backlight control process circuit; Koh: Fig. 6, the timing controller includes an enable signal pin in order to connect the backlight control circuit); the timing control circuit generates an enable signal when detecting whether image data is received (Fujioka: Fig. 1, the timing control circuit generates an enable signal when detecting whether image data is received; Abstract, ¶0070-0071; Koh: Fig. 6, the timing controller generate an enable signal when detecting whether image data RGB is received); and, when the timing control circuit detects that no image data is received, generates a first enable signal and outputs the first enable signal to the enable signal pin (Fujioka: Fig. 1, when the timing control circuit detects that no image data is received, generates a first enable signal and outputs the first enable signal to the enable signal pin; ¶0071; Koh: Fig. 6, when the timing controller does not receive the image data, the timing controller does not generate the first enable signal which does not control the backlight not to be turned), or, when the timing control circuit detects that any image data is received, generates a second enable signal and outputs the second enable signal to the enable signal pin (Fujioka: Fig. 1, when the timing control circuit detects that any image data is received, generates a second enable signal and outputs the second enable signal to the enable signal pin; ¶0071; Koh: Fig. 6, when the timing controller received any image data, the timing controller generates a second enable signal to control the backlight to be turned on); and 
correspondingly, the backlight control circuit receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, or controls the backlight to turn on if the enable signal is the second enable signal (Figs. 1, 7A, correspondingly, the backlight control circuit receives and recognizes the enable signal, and controls the backlight to turn off if the enable signal is the first enable signal, or controls the backlight to turn on if the enable signal is the second enable signal; ¶0071). In addition, the same motivation is used as the rejection of claim 13.
As to claim 16: Claim 16 is another version claim of claim 12. The prior arts Fujioka and Koh disclose a display device (Koh: Fig. 1, “a display device 10”; Abstract; Koh: Fig. 6, “a display device 400”; ¶0079), comprising a display panel and a drive circuit, wherein the drive circuit drives the display panel (Fujioka: Fig. 1, 7A, “a display panel 11” and “a drive circuit 12, 16, 18”, wherein the drive circuit drives the display panel; ¶0069-0074, 0095-0099; Koh: Fig. 6, “a display panel 410” and “a drive circuit 405”, the drive circuit drives the display panel; ¶0079-0081), and the drive circuit comprises: 
a timing control circuit, configured to receive image data, and drive the display panel to display an image (Fujioka: Fig. 1, “a timing control circuit 16, 18”, configured to receive “image data Din”, and drive the display panel to display an image; Koh: Figs. 6-7, “a timing control circuit 420”, configured to receive “image data RGB”, and drive the display panel to display an image; Abstract, ¶0079-0084) and 
a backlight control circuit, configured to control a backlight to turn on or turn off (Fujioka: Fig. 1, “a backlight control circuit 13”, configured to control a backlight to turn on or turn off; ¶0071; Koh: Figs. 6-7, “a backlight control circuit 450”, configured to control a backlight to turn on or turn off; ¶0079-0085), wherein 
the timing control circuit controls, by transmitting an enable signal to the backlight control circuit, the backlight to turn on or turn off (Fujioka: Fig. 1, the timing control circuit 16, 18 controls, by transmitting “an enable signal BC” to the backlight control circuit 13, the backlight 14 to turn on or turn off; ¶0071; Koh: Figs. 6-7, he timing control circuit controls, by transmitting “an enable signal CONT3” to the backlight control circuit 450, the backlight to turn on or turn off; 0079-0085). In addition, the same motivation is used as the rejection of claim 16.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1), in view of KOH et al (US 2019/0213953 A1), as applied to claim 1 above, and further in view of MAEYAMA (WO 2014/188813 A1).
As to claim 14: Fujioka and Koh further disclose the timing control circuit comprises: an image data detection circuit, configured to detect whether image data is received (Fujioka: Fig. 1, “an image data detection circuit 12, 16, configured to detect whether image data is received; Koh: Figs. 6-7, the timing controller 420 comprises “an image data detection circuit 510); an enable signal generation circuit, configured to generate an enable signal, and coupled to the image data detection circuit; and an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit (Fujioka: Fig. 1, “an enable signal generation circuit”, configured to generate “an enable signal BC”, and coupled to the image data detection circuit 12-16; and an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit 13, wherein the backlight control process circuit represents the enable signal generation circuit includes an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit; ¶0071; Koh: Figs. 6-8, “an enable signal generation circuit 520”, configured to generate “an enable signal CONT3”; and an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit 450, wherein the enable signal pin is an output terminal of the enable signal generation circuit 520); and the image data detection circuit outputs a first enable signal to the enable signal pin of the enable signal generation circuit when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received (Fujioka: Fig. 1, the image data detection circuit 12-16 outputs a first enable signal to the enable signal pin of the enable signal generation circuit when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received, wherein an operation mode signal MD determines the backlight control process to output the first enable signal BC is low level when not image data is received and to output the second enable signal BC is high level when image data is received; Koh: Figs. 6-8, the image data detection circuit outputs a first enable signal RGB1 to “an enable signal pin OLG” of “an enable signal generation circuit 622-624”).  
Fujioka and Koh do not expressly disclose an aging mode control circuit, configured to control whether to enter an aging mode. However, Maeyama teaches a display device comprises an aging mode control circuit configured to control whether to enter an aging mode (Fig. 11, a display device comprises “an aging mode control circuit 33” configured to control whether to enter an aging mode; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”), and control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka and Koh to implement an aging control circuit into the timing control circuit, such that the timing control circuit further comprises the aging control circuit, and the image data detection circuit coupled to the aging mode control circuit; wherein the aging mode control circuit detects whether the aging mode is started, and, if the aging mode is started, disconnects the enable signal pin of the enable signal generation circuit, and exercises control to output a preset test image for displaying as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1), in view of KOH et al (US 2019/0213953 A1), and MAEYAMA (WO 2014/188813 A1), hereinafter Fujioka1 as applied to claim 14 above, and further in view of BAI (CN 108648706 A).
As to claim 15: Fujioka discloses the backlight control circuit controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted (Figs. 1, 7A, the determining circuit receives and recognizes the enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted; ¶0071, wherein the second enable signal is low level also represents the enable signal is interrupted).
Fujioka1 does not expressly discloses the backlight control circuit comprises a receiving pin; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit. However, Bai teaches a backlight control circuit comprises a receiving pin; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit (Fig. 4, a backlight control circuit comprises “a receiving pin Vin”; “a switch circuit Q1”, configured to control “a backlight D1-D3” to turn on or off; and 
“a determining circuit”, connected to the receiving pin, and configured to control connection to the switch circuit; ¶0042-0048). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka1 to have the backlight control circuit comprises a receiving pin; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit, such that the receiving pin, connected to the enable signal pin of the backlight control process circuit; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit, wherein the determining circuit receives and recognize the enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal as Bai. The motivation would have been in order to control the backlight source corresponding to delay the opening of predetermined duration (Bai: Abstract).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al (US 2011/0141151 A1), in view of KOH et al (US 2019/0213953 A1), as applied to claim 16 above, and further in view of MAEYAMA (WO 2014/188813 A1) and BAI (CN 108648706 A).
As to claim 17: Fujioka and Koh further disclose the timing control circuit comprises: an image data detection circuit, configured to detect whether image data is received (Fujioka: Fig. 1, “an image data detection circuit 16”, configured to detect whether “image data Din” is received; Koh: Figs. 6-7, “an image data detection circuit 510”, configured to detect whether “image data RGB” is received);
an enable signal generation circuit, configured to generate an enable signal, and coupled to the image data detection circuit (Fujioka: Fig. 1, “an enable signal generation circuit 18”, configured to generate “an enable signal BC”, and coupled to the image data detection circuit 16; Koh: Figs. 6-8, “an enable signal generation circuit 520, 630, configured to generate “an enable signal CONT3”, and coupled to “an image data detection circuit 610”; ¶0079-0090); and 
an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit (Fujioka: Fig. 1, an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit 18 and send the enable signal to “the backlight control circuit 13”, wherein an output terminal of the enable signal generation circuit represents an enable signal pin; Koh: Figs. 6-8, an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to “the backlight control circuit 540, wherein an output terminal of the enable signal generation circuit 520, 630 represents an enable signal pin; ¶0079-0090); 
the image data detection circuit outputs a first enable signal to the enable signal pin when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received (Fujioka: Fig. 1, the image data detection circuit 16 outputs a first enable signal to the enable signal pin when it is detected that no image data is received, and outputs a second enable signal to the enable signal pin when it is detected that any image data is received; ¶0071);
the backlight control circuit comprises: a receiving pin (Fujioka: Fig. 1, the backlight control circuit 13 comprises: a receiving pin, wherein an input terminal of the backlight control circuit represents a receiving pin; Koh: Fig. 6, an input terminal of the backlight control circuit 450 represents a receiving pin),
wherein the backlight control circuit receives and recognizes the enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted (Fujioka: Fig. 1, the backlight control circuit receives and recognizes the enable signal BC of the receiving pin, and controls to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted; ¶0070-0071, wherein the second enable signal is low level also represents the enable signal is interrupted; Koh: Figs. 6-8, the backlight control circuit 450 receives and recognizes the enable signal CONT3 of the receiving pin, and controls to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted; ¶0079-0085).
Fujioka and Koh do not expressly disclose an aging mode control circuit, configured to control whether to enter an aging mode; wherein the aging mode control circuit detects whether the aging mode is started, and, if the aging mode is started, disconnects the enable signal pin of the enable signal generation circuit, and exercises control to output a preset test image for displaying. However, Maeyama teaches a display device comprises an aging mode control circuit configured to control whether to enter an aging mode (Fig. 11, a display device comprises “an aging mode control circuit 33” configured to control whether to enter an aging mode; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”), wherein the aging mode control circuit control detects whether the aging mode is started (Fig. 11, the aging mode control circuit 33 detects whether the aging mode is started; ¶0100), and the aging mode control circuit controls to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka and Koh to implement an aging control circuit into the timing control circuit, such that the timing control circuit further comprises the aging control circuit, configured to control whether to enter an aging mode; the image data detection circuit, configured  to detect whether image data is received, and coupled to the aging mode control circuit; wherein the aging mode control circuit detects whether the aging mode is started, and, if the aging mode is started, disconnects the enable signal pin of the enable signal generation circuit, and exercises control to output a preset test image for displaying as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).
Fujioka, Koh, and Maeyama do not expressly disclose the backlight control circuit comprises: a receiving pin; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit; wherein the determining circuit receives and recognizes the enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal or if the enable signal is interrupted. However, Bai teaches a backlight control circuit comprises: a receiving pin; a switch circuit, configured to control a backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit; wherein the determining circuit receives and recognizes an enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is a first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is a second enable signal or if the enable signal is interrupted (Fig. 4, a backlight control circuit comprises: “a receiving pin Vin”; “a switch circuit Q1”, configured to control a backlight to turn on or off; and “a determining circuit”, connected to the receiving pin Vin, and configured to control connection to the switch circuit Q1; wherein the determining circuit receives and recognizes an enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is a first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is a second enable signal or if the enable signal is interrupted; ¶0042-0048). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka, Koh, and Maeyama to have the backlight control circuit comprises a receiving pin; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit, such that the receiving pin, connected to the enable signal pin of the backlight control process circuit; a switch circuit, configured to control the backlight to turn on or off; and a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit, wherein the determining circuit receives and recognize the enable signal of the receiving pin, and controls the switch circuit to turn off the backlight if the enable signal is the first enable signal, or controls the switch circuit to turn on the backlight if the enable signal is the second enable signal as Bai. The motivation would have been in order to control the backlight source corresponding to delay the opening of predetermined duration (Bai: Abstract).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693